Citation Nr: 1729366	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-33 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for pes planus of the right foot.

7.  Entitlement to service connection for pes planus of the left foot.

8.  Entitlement to service connection for a right eye disability.

9.  Entitlement to service connection for a left eye disability.

10.  Entitlement to service connection for a blood condition.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

13.  Entitlement to a rating in excess of 10 percent for allergic rhinitis.

14.  Entitlement to a compensable rating for atrioventricular block with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1970 and from January 1971 to January 1993.  He had military reserve service from May 1970 to January 1971.  He served in the Republic of Vietnam from November 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in February 2015.  

The Board notes that a December 2014 VA examination report, in essence, raised the issue of entitlement to service connection for coronary artery disease including as a result of herbicide exposure.  It is also significant to note that VA regulations provide that if a nonservice-connected arteriosclerotic heart disease (coronary artery disease) is superimposed on a service-connected valvular or other non-arteriosclerotic heart disease, a medical opinion must be requested as to which condition is causing the current signs and symptoms.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  As such, the Board finds that the coronary artery disease service connection issue is inextricably intertwined with increased rating atrioventricular block with hypertension issue on appeal.  

The issues of entitlement to service connection for pes planus of the left and right feet and entitlement to an increased rating for atrioventricular block with hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right knee disability was not manifest during active service nor was arthritis manifest within a year of service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service or a service-connected disability.

2.  A left knee disability was not manifest during active service nor was arthritis manifest within a year of service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service or a service-connected disability.

3.  A right shoulder disability was not manifest during active service nor was arthritis manifest within a year of service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service or a service-connected disability.

4.  A left shoulder disability was not manifest during active service nor was arthritis manifest within a year of service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service or a service-connected disability.

5.  A low back disability was not manifest during active service nor was arthritis manifest within a year of service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service or a service-connected disability.

6.  A right eye disability was not manifest during active service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service or a service-connected disability.

7.  A left eye disability was not manifest during active service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service or a service-connected disability.

8.  A blood condition was not manifest during active service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service, including as a result of tactical herbicide exposure, or a service-connected disability.

9.  Sleep apnea is shown to have been incurred and/or aggravated by the Veteran's service-connected allergic rhinitis.

10.  The evidence demonstrates that the Veteran's PTSD is manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety, suspiciousness, and chronic sleep impairment.

11.  The evidence demonstrates that the Veteran's allergic rhinitis with headaches and history of sinusitis is manifested by no more than greater than 50-percent obstruction of the nasal passages without polyps or complete obstruction.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7.  The criteria for service connection for left eye disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

8.  The criteria for service connection for a blood condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

9.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

10.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2016).

11.  The criteria for a rating in excess of 10 percent for allergic rhinitis with headaches and history of sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.97, Diagnostic Code 6222 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in November 2010, May 2011, August 2011, November 2011, and May 2014.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claims.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Congenital or developmental defects, such as refractive error of the eye, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2016).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).
Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Certain disorders if manifest to a degree of 10 percent or more for an herbicide exposed veteran may be presumed service connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection for any manifest arthritis via the demonstration of continuity of symptomatology is applicable in the present case.

The Veteran contends, in essence, that he has right and left knee disabilities, right and left shoulder disabilities, a low back disability, right and left eye disabilities, a blood condition, and sleep apnea as a result of active service or a service-connected disability.  He asserted that he had a blood disorder, a "rare antigen," as a result of Agent Orange exposure.  

Service connection has been established for PTSD, peripheral vascular disease of the right lower extremity associated with type II diabetes mellitus, peripheral vascular disease of the left lower extremity associated with type II diabetes mellitus, type II diabetes mellitus, allergic rhinitis including headaches, tinnitus, pseudofolliculitis barbae, peripheral neuropathy of the right lower extremity associated with type II diabetes mellitus, peripheral neuropathy of the left lower extremity associated with type II diabetes mellitus, atrioventricular block with hypertension, post-operative ganglion cyst of the left wrist, and erectile dysfunction associated with atrioventricular block with hypertension.

Service treatment records are negative for complaint, treatment, or diagnosis for the claimed disorders.  The Veteran noted having had eye trouble and arthritis, rheumatism, or bursitis in a November 1992 report of medical history associated with his retirement examination.  He denied having a history of recurrent back pain, swollen or painful joints, painful or trick shoulder, trick or locked knee, or foot trouble.  His retirement physical examination included a normal clinical evaluation of the eyes, spine, lower extremities, and feet.  

Treatment records dated in January 2006 noted an X-ray study of the lumbar spine revealed no evidence of an acute compression fracture and no evidence of spondylolisthesis.  There was a bony irregularity to the lower sacrum and mild degenerative arthritic changes.  

VA examination in January 2011 revealed funduscopic evaluations of the Veteran's left and right eyes were within normal limits.  An X-ray study of the chest revealed mild to moderate osteoarthritis to the thoracic spine.  

Treatment records include a June 2011 scanogram noting the Veteran's right lower extremity was 21 millimeters (mm) shorter than the left lower extremity.  It was also noted that he had a long history of low back pain with increased problems of bilateral foot and calf pain.  An X-ray study of the right shoulder revealed osteoarthrosis with spurring to the right acromioclavicular joint and a Hills-Sachs deformity to the superior-lateral right humeral head.  

VA eye examination in December 2014 included a diagnosis of bilateral mixed senile cataracts with a date of diagnosis and symptom onset one year earlier.  The examiner noted that the eye disorder was not related to the Veteran's diabetes mellitus.  

An April 2015 VA eye examination included a diagnosis of bilateral cataracts and noted the Veteran reported having no significant eye issues.  He stated that his vision seemed to fluctuate with his blood glucose instability.  The examiner found there was no decrease in visual acuity or other visual impairment due to his bilateral cataracts and no other eye conditions, pertinent physical findings, complications, conditions, or signs/symptoms related to the condition at hand.  The Veteran's bilateral cataracts were found to be a normal age-related process and based upon a review of medical literature were not due to his military service.  

An April 2015 opinion by a VA otorhinolaryngologist found the Veteran's nasal congestion and nasal airway obstruction associated with his service-connected allergic rhinitis might be a significant contributor to his recently diagnosed obstructive sleep apnea.  

A May 2015 VA sleep apnea examination included a diagnosis of obstructive sleep apnea since 2013.  The examiner found that the disorder was less likely related to service as there was no evidence of the condition in service or for several years after service.  

A May 2015 VA hematologic and lymphatic conditions, including leukemia, examination found no such diagnoses had ever been provided.  Laboratory testing revealed hemoglobin (gm/100ml) of 15.5.  The examiner stated there was no subjective or objective evidence of a blood disorder for a diagnosis at that time.  It was noted that service treatment records were negative for evidence of a blood disorder, that there was no current diagnosis of a blood disorder, and that the claimed condition was less likely related to service.  

VA examinations in May 2015 included diagnoses of degenerative arthritis to the bilateral knees, shoulders, and thoracolumbar spine.  Arthritis was documented by imaging studies.  It was noted the Veteran reported having knee, shoulder, and low back pain since service that had been aggravated over the years.  The examiner found the Veteran's knee, shoulder, and thoracolumbar spine disorders were less likely incurred in or caused by an in-service injury, event, or illness.  It was noted that service treatment records were negative for complaint or treatment of the knees, shoulders, or back.  The examiner noted that the November 1992 retirement medical history indicated arthritis, rheumatism, or bursitis, but that post-service records were negative for complaints related to the back, knees, and shoulders and for bursitis or rheumatism for at least 10 years.  

Based upon the evidence of record, the Board finds that right and left knee disabilities, right and left shoulder disabilities, a low back disability, right and left eye disabilities, and a blood condition were not manifest during active service.  Arthritis of the knees, shoulders, or low back is not shown to have been manifest within one year of the Veteran's retirement from active service.  The preponderance of the evidence also fails to establish that any such present disability is etiologically related to service or a service-connected disability.  The Board notes that the Veteran's report of having been exposed to Agent Orange during service in Vietnam is consistent with the circumstances of his service; however, a "rare antigen" is not a disability for which service connection may be presumed as a result of herbicide exposure in service.  The December 2014, April 2015, and May 2015 VA opinions are found to be persuasive and based upon adequate rationale.  The examiners are shown to have reviewed of the evidence of record, including applicable medical literature, and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has been given to the Veteran's personal assertion that he has present right and left knee, right and left shoulder, low back, and right and left eye disabilities and a blood condition as a result of service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The matters at issue are not conditions readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms; however, there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for right and left knee disabilities, right and left shoulder disabilities, a low back disability, right and left eye disabilities, and a blood condition is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims.

The Board finds, however, that the persuasive medical evidence of record demonstrates that the Veteran's sleep apnea is shown to have been incurred and/or aggravated by his service-connected allergic rhinitis.  The April 2015 opinion of the medical specialist, an otorhinolaryngologist, is found to be sufficient to establish that nasal congestion and nasal airway obstruction associated with his service-connected allergic rhinitis significantly contributed to his recently diagnosed obstructive sleep apnea.  The Board notes that a more definitive opinion is not required as to this matter based upon the demonstrated evidence of nasal airway obstruction and the absence of other etiology.  Therefore, entitlement to service connection for obstructive sleep apnea is granted.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

A disorder unlisted in the rating schedule may be evaluated under a listing for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).


A. PTSD

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Diagnostic Code 9411 governs ratings for PTSD.  A 10 percent rating is assigned when a veteran's PTSD causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was also noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

In this case, the Veteran contends that his PTSD is more severe than represented by the present 30 percent evaluation.  On VA examination in January 2011 the examiner noted his orientation was within normal limits.  Appearance, hygiene, and behavior were appropriate.  Affect and mood showed anxiety and findings of PTSD, social withdrawal, suspiciousness, persistent anxiety, sleep disturbance with nightmares, intrusive recollections, avoidance behaviors, exaggerated startle response, and sympathetic nervous system arousal.  Communication and speech were within normal limits.  There was impaired attention and/or focus that interfered with work performance and daily task completion.  There was no evidence of panic attacks, delusions, hallucinations, obsessive-compulsive behavior, suicidal ideation, or homicidal ideation.  Thought processes were appropriate, judgment was not impaired, abstract thinking was normal, and memory was within normal limits.  A diagnosis of PTSD was provided with a GAF score of 60.  The examiner found the impairment was best described as an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal due to such symptoms as depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  

VA examination in April 2015 included a diagnosis of PTSD, in partial remission.  The examiner found the Veteran's impairment due to PTSD was best described as an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or with symptoms controlled by medication.  It was noted he had worked as licensed practical nurse since service  and had earned his bachelor's degree in 1998.  He retired in 2014 from the Warrior Transition Unit (WTU) at Reynolds Army Community Hospital to help provide childcare and spend more time with his family.  The examiner, however, noted this did not represent a significant change in functioning from his prior VA January 2011 examination.  

The examiner found that the Veteran met the criteria for a diagnosis of PTSD, in partial remission, and that he had experienced stressful events in service.  It was further noted that he did not described having persistent, ongoing negative thoughts and mood about his service and that he reported feeling close to a number of people in his life.  However, he continued to have increased irritability relative to most people and had difficulty falling asleep.  He also reported he was working on improvement and the examiner noted that, overall, he had a mild improvement in functioning from his prior VA examination.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected PTSD is manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The evidence also shows that the impairment has been relatively stable over the course of this appeal and has caused no more than a moderate impairment.  There is no probative evidence demonstrating an occupational and social impairment with reduced reliability and productivity due to the Veteran's PTSD symptoms.  These opinions are shown to have been based upon thorough examinations and review of the evidence of record.  

As noted, it is not simply the psychiatric symptoms a veteran experiences, but how those symptoms impact his/her occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  As such, the mere presence of certain symptoms alone does not mandate a higher rating.  Here, the available VA medical reports are adequate and persuasive, and the evidence demonstrates that a 30 percent rating is most appropriate.  Therefore, the claim for entitlement to an initial rating in excess of 30 must be denied.

B. Allergic Rhinitis with Headaches

VA regulations provide ratings for allergic rhinitis, without polyps, with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction of one side (10 percent); and with polyps (30 percent).  38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).  

The general rating formula for sinusitis (Diagnostic Codes 6510-6514) provides a 0 percent rating for sinusitis detected by X-ray only; a 10 percent rating for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a 50 percent rating following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  It is noted that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

In this case, VA records show that service connection was established for a sinus condition as directly related to military service in a January 1997 rating decision.  It was noted that service treatment records revealed sinus congestion and sinusitis on several occasions since January 1973 and that a November 1996 VA examination revealed mildly atrophies middle and inferior turbinates with a diagnosis of allergic rhinitis.  A 10 percent disability rating was assigned for allergic rhinitis with headaches and history of sinusitis under the criteria for allergic or vasomotor rhinitis, Diagnostic Code 6522.

On VA examination in January 2011 the Veteran complained of constant sinus problems with headache episodes.  He stated his sinus problems were not incapacitating and that he did not need antibiotic treatment.  He reported interference breathing through the nose, hoarseness of the voice, and pain.  He used allergy and headache medication with good results.  There was no purulent discharge from the nose and crusting, complete blockage of the sinuses at night, or prolonged nasal drip and occasional pain.  He reported he had no overall functional impairment from this disorder.  An examination of the nose revealed no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scar, no disfigurement, no rhinitis, and no sinusitis.  X-rays revealed no indication of acute sinusitis, acute fracture, or lytic destructive lesion.  The diagnoses included allergic rhinitis with headaches and history of sinusitis.

VA examination in April 2015 included a diagnosis of rhinitis and noted the Veteran complained of daily nasal congestion, worse at night, and clear rhinorrhea, sneezing fits, pharyngeal pruritis, ocular pruritis, and post-nasal drip.  It was also noted he stated his symptoms had not improved or worsened over time.  He used a topical nasal decongestant most nights to help with sleep and used daily nasal saline rinses and over-the-counter antihistamines as needed.  An examination revealed greater than 50 percent obstruction of the nasal passages on both sides due to rhinitis, without complete obstruction.  There was permanent hypertrophy of the nasal turbinates, but no nasal polyps or granulomatous conditions.  The examiner found the disorder did not impact the Veteran's ability to work and that his allergic rhinitis symptoms were relatively unchanged over time.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected allergic rhinitis with headaches and history of sinusitis is manifested by no more than greater than 50-percent obstruction of the nasal passages without polyps or complete obstruction.  Although the Veteran's service-connected disability may also be rated under the criteria a sinusitis disability, there is no evidence that during the applicable appeal period his impairment has involved incapacitating episodes of sinusitis requiring prolonged antibiotic treatment nor more than six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  The present impairment is found to be adequately evaluated under Diagnostic Code 6522.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  There is no evidence of a more severe rhinitis or sinusitis disability.  Therefore, a rating in excess of 10 percent is not warranted.

The Veteran is competent to report certain obvious symptoms of disability, but not to identify a specific level of disability.  See Jandreau, 492 F.3d at 1377; see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by the medical professionals who have examined him.  The overall medical findings adequately address the criteria under which the disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The preponderance of the evidence in this case is against the claim for an increased rating for allergic rhinitis.  

The Board also finds the assigned schedular ratings for PTSD and allergic rhinitis with headaches and history of sinusitis adequately represent the Veteran's degree of impairment based upon the overall evidence of record for the service-connected disabilities on appeal.  But see Thun v. Peake, 22 Vet. App. 111 (2008).  Extraschedular rating was not raised in this case, and the evidence does not present any exceptional or unusual circumstances.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right eye disability is denied.

Entitlement to service connection for a left eye disability is denied.

Entitlement to service connection for a blood condition is denied.

Entitlement to service connection for sleep apnea is granted.

Entitlement to a rating in excess of 30 percent for PTSD is denied.

Entitlement to a rating in excess of 10 percent for allergic rhinitis is denied.


REMAND

Additional development is required for an adequate determination of the pes planus service connection issues on appeal.  Although a May 2015 VA examination addressed these claims and found the Veteran did not have a current diagnosis of pes planus, the record includes X-ray studies of the feet dated in June 2011 that revealed bilateral pes planus and degenerative joint disease, moderate in the left first metatarsophalangeal joint and mild in the right first metatarsophalangeal joint.  No opinion, however, was provided as to etiology.

As noted in the introduction section, the Board finds that a December 2014 VA examination report raised the issue of entitlement to service connection for coronary artery disease including as a result of herbicide exposure.  As this matter is found to be inextricably intertwined with the increased rating atrioventricular block with hypertension issue on appeal, further development is required prior to appellate review.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that additional VA examinations are required for adequate determinations.  Prior to the examinations, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the requirements necessary to substantiate his claim for entitlement to service connection for coronary artery disease including as a result of herbicide exposure, and develop and adjudicate the claim.  The Veteran and his representative should be notified of any determination adverse to this claim and advised of the procedural and appellate rights.  All efforts to develop and adjudicate this claim must be documented in the record.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.  

3.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has, presently or for anytime during the appeal period, pes planus to the left and/or right foot:

a) that had its onset during active service, or

b) that is etiologically related to his active service, or

c) that was caused or aggravated by a service-connected disability.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  If, and only if, it is determined that service connection may not be established for the Veteran's coronary artery disease a medical opinion must be obtained addressing whether the nonservice-connected arteriosclerotic heart disease (coronary artery disease) or his service-connected atrioventricular block with hypertension is causing the current signs and symptoms.  The medical reasons for the opinions provided should be set forth in detail.  

5.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefit sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


